Title: From Thomas Jefferson to Randolph Jefferson, 9 February 1807
From: Jefferson, Thomas
To: Jefferson, Randolph


                        
                            Dear Brother
                            
                            Washington Feb. 9. 07.
                        
                        It was not till after mr Randolph went home in December that I recieved your watch from
                            Philadelphia. the keeping her here has given me an opportunity of proving her, & of being able to assure you that a
                            better watch I believe was never made. I set her by a most accurate clock on New year’s day, and she has varied but a
                            minute & a half in that time, which is at the rate nearly of a minute a month. she cost something more than you limited.
                            I paid 79½ Dollars for the watch, the chain, seal & key. you will have to make up the difference by some white clover
                            seed. as I shall be at Monticello by the middle of March. I conclude to carry her myself, as that you may recieve her
                            there. this is the more necessary as it will be requisite to give you some information as to her management. in hopes I
                            shall have the pleasure of seeing you then at Monticello, I conclude with my affectionate salutations & assurances
                            of constant attachment.
                        
                            Th: Jefferson
                            
                        
                    